Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 4-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed July 7, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 8, filed October 7, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Yendluri in view of Shepard) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Savord, as shown below. Given the amendment to independent claim 1, reference to Savord is also being relied upon to teach dependent claims 2, 4, 9-10, 16, and 20 more-consistently with the instant claim language, as shown below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4, 9-10, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savord et al. (US 20180064418 A1, published March 8, 2018), hereinafter referred to as Savord. 
Regarding claim 1, Savord teaches an ultrasound processing unit (UPU) (Fig. 2, digital microbeamformer 14 of ultrasound probe 10), comprising: 
a pipeline (Fig. 5) configured to pipeline ultrasound signals from multiple analog front-ends (AFEs) (equated to ADC 0, ADC 1,…, and ADC 31) to a digital portion of the UPU (equated to serializer 607), wherein: 
the pipeline comprises first pipelining circuitry (equated to summer 605 of channel 31) in a first AFE (ADC 31) of the multiple AFEs and second pipelining circuitry (equated to summer 605 of channel 1) in a second AFE (ADC 1) of the multiple AFEs; 
the first AFE is configured to receive a first analog ultrasound signal from one or more first ultrasonic transducers (input signal of ADC 31 from channel 31) and convert the first analog ultrasound signal to a first digital ultrasound signal (Fig. 5, output signal of ADC 31; see para. 0028 – “In the illustrated implementation each digital ASIC contains 32 digital channels 601 to process the summed analog signals from 32 patches of transducer elements. Each digital channel digitizes an analog patch signal and forms eight digital multiline output signals…”);
the second AFE is configured to receive a second analog ultrasound signal from one or more second ultrasonic transducers (output signal of ADC 31 from channel 31) and convert the second analog ultrasound signal to a second digital ultrasound signal (Fig. 5, output signal of ADC 1; see para. 0028 – “In the illustrated implementation each digital ASIC contains 32 digital channels 601 to process the summed analog signals from 32 patches of transducer elements. Each digital channel digitizes an analog patch signal and forms eight digital multiline output signals…”); and 
the first pipelining circuitry (summer 605 of channel 31) is configured to: 
output the first digital ultrasound signal (output signal of ADC 31) from the first pipelining circuitry (summer 605 of channel 31) to the digital portion of the UPU (signal from summer 605 of channel 31 to serializer 607 (digital portion)); 
receive the second digital ultrasound signal from second pipelining circuitry (Fig. 5, channel 31 (first pipelining circuitry) receiving signal from summer 605 of channel 1 (second pipelining circuitry), where the receiving signal is from the output of ADC 1 (second digital signal)); and 
output the second digital ultrasound signal (output signal of ADC 1) from the first pipelining circuitry (summer 605 of channel 31) to the digital portion of the UPU (Fig. 5, signal from summer 605 of channel 1 (first pipelining circuitry) to digital portion (serializer 607) is also based on second digital signal (output signal of ADC 1)).  
Furthermore, regarding claim 2, Savord further teaches wherein the ultrasound signals are digital ultrasound signals from analog-to-digital converters (ADCs) of the multiple AFEs (Fig. 5, output signals of ADC 0, ADC 1,…, and ADC 31). 
Furthermore, regarding claim 4, Savord further teaches wherein the first pipelining circuitry is configured to output the first digital ultrasound signal and the second digital ultrasound signal to the digital portion of the UPU in an interleaved fashion (Fig. 5, output of ADC 1 and ADC 31 (first and second digital signals) summed (interleaved) at summer 605 of channel 31, and the summed signal as the input signal of the digital portion (serializer 607)).  
Furthermore, regarding claim 9, Savord further teaches wherein: 
the first AFE comprises an analog-to-digital converter (ADC) coupled to the first pipelining circuitry (Fig. 5, ADC 31 coupled to summer 605 (first pipelining circuitry) of channel 31) and configured to convert the first analog ultrasound signal to the first digital ultrasound signal (Fig. 5, ADC 31; see para. 0028 – “In the illustrated implementation each digital ASIC contains 32 digital channels 601 to process the summed analog signals from 32 patches of transducer elements. Each digital channel digitizes an analog patch signal and forms eight digital multiline output signals…”); 
the second AFE comprises an ADC coupled to the second pipelining circuitry (Fig. 5, ADC 1 coupled to summer 605 (second pipelining circuitry) of channel 1) and configured to convert the second analog ultrasound signal to the second digital ultrasound signal (Fig. 5, ADC 1; see para. 0028 – “In the illustrated implementation each digital ASIC contains 32 digital channels 601 to process the summed analog signals from 32 patches of transducer elements. Each digital channel digitizes an analog patch signal and forms eight digital multiline output signals…”); 
the UPU further comprises a data bus extending from the second pipelining circuitry to the first pipelining circuitry (Fig. 5, data bus (signal line) extending from the second pipelining circuitry (summer 605 of channel 1) to the first pipelining circuitry (summer 605 of channel 31)); and 
the first pipelining circuitry (summer 605 of channel 31) is configured to receive the second digital ultrasound signal (output of ADC 1) from the second pipelining circuitry (summer 605 of channel 1) over the data bus (signal line from the summer 605 of channel 31 to the summer 605 of channel 1).  
Furthermore, regarding claim 10, Savord further teaches wherein: the first AFE is disposed between the second AFE and the digital portion of the UPU (Fig. 5, first AFE (ADC 31) is between the second AFE (ADC 1) and digital portion (serializer 607)).  
Furthermore, regarding claim 16, Savord further teaches wherein the pipelining circuitry of the first AFE is configured to: 
output the first digital ultrasound signal (output signal of ADC 31) from the first pipelining circuitry (summer 605 of channel 31) to the digital portion of the UPU (signal from summer 605 of channel 31 to serializer 607 (digital portion)) and to receive the second digital ultrasound signal from the second pipelining circuitry on a first clock cycle (Fig. 5, channel 31 (first pipelining circuitry) receiving signal from summer 605 of channel 1 (second pipelining circuitry), where the receiving signal is from the output of ADC 1 (second digital signal) on a first clock cycle (digital delay 1)); and 
output the second digital ultrasound signal (output signal of ADC 1) from the first pipelining circuitry (summer 605 of channel 31) to the digital portion of the UPU on a second clock cycle (Fig. 5, signal from summer 605 of channel 1 (first pipelining circuitry) to digital portion (serializer 607), where the second clock cycle is based on the second digital signal (output signal of ADC 1 with digital delay 1) and the first digital signal (output signal of ADC 31 with digital delay 31)).  
Furthermore, regarding claim 20, Savord further teaches wherein the digital portion comprises digital processing circuitry (Fig. 5, serializer 607 as digital signal processing circuitry).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 5-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of McElvain (US 7200822 B1, published April 3, 2007), hereinafter referred to as McElvain.
Regarding claim 5, Savord teaches all of the elements disclosed in claim 4 above.
Savord teaches the first digital ultrasound signal and the second digital ultrasound signal outputted by the first pipelining circuitry, but does not explicitly teach de-interleaving circuitry coupled to the first pipelining circuitry and configured to de-interleave the first digital ultrasound signal and the second digital ultrasound signal outputted by the first pipelining circuitry.  
Whereas, McElvain, in an analogous field of endeavor, teaches de-interleaving circuitry (Fig. 25, demultiplexer 1809) coupled to the first pipelining circuitry (pipeline adder 1847) and configured to de-interleave the first digital signal and the second digital signal outputted by the first pipelining circuitry (Fig. 25, demultiplexer 1809 de-interleaves a first digital signal (a first digital input of adder 1853) and a second digital signal (a second digital input of adder 1853) outputted by the first pipelining circuitry (output of pipeline adder 1847); see col. 18, lines 57-60 — “Operation 1509 generates a demultiplexing circuit to de-multiplex, according to the state of the FSM (finite-state-machine), from the corresponding output of the single channel circuit into N-channel outputs.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound processing unit, as disclosed in Savord, by including to the ultrasound processing unit de-interleaving circuitry, as disclosed in McElvain. One of ordinary skill in the art would have been motivated to make this modification in order to generate a multi-channel circuit from a single-channel circuit, as taught in McElvain (see col. 18, lines 44-62).
Furthermore, regarding claim 6, McElvain further teaches wherein the digital portion comprises the de-interleaving circuitry (Fig. 15; see col. 18, lines 57-60 — “Operation 1509 generates a demultiplexing circuit [de-interleaving] to de-multiplex, according to the state of the FSM (finite-state-machine), from the corresponding output of the single-channel circuit into N-channel outputs.”).
Furthermore, regarding claim 7, McElvain further teaches wherein the de-interleaving circuitry comprises a demultiplexer comprising a first data input and multiple data outputs (Fig. 25, input line 1803 (data input) and outputs lines O1 and O2 (multiple data outputs) of demultiplexer 1809).
Furthermore, regarding claim 8, Savord further teaches wherein a summer 605 (multiplexer) comprises a first data input, a second data input, and a data output (Fig. 5, two data inputs into summer 605 and a data output from summer 605), and 
McElvain further teaches 
a flip-flop comprising a data input and a data output (Fig. 25, input line 1801 (data input) and data output of register (flip-flop) 1811);
wherein: the data output of the multiplexer is coupled to the data input of the flip-flop (Fig. 25, output line 1801 of multiplexer 1807 is also the input line of register (flip-flop) 1811); and 
the de-interleaving circuitry comprises: a demultiplexer comprising a data input and multiple data outputs (Fig. 25, input line 1803 (data input) and outputs lines O1 and O2 (multiple data outputs) of demultiplexer 1809); 
wherein: the data output of the flip-flop of the first pipelining circuitry is coupled to the data input of the demultiplexer (Fig. 25, output line 1803 of register (flipflop) 1866 is also the input line 1803 of demultiplexer 1809); and 
the multiple data outputs of the demultiplexer are coupled to the digital portion of the processing unit (Fig. 15; see col. 18, lines 57-60 — “Operation 1509 generates a de-multiplexing circuit to de-multiplex, according to the state of the FSM (finite-state-machine), from the corresponding output of the single-channel circuit into N-channel outputs.”).  
Furthermore, regarding claim 17, McElvain further teaches wherein each of the first pipelining circuitry and the second pipelining circuitry (Fig. 25, pipelined adder A2 is equated to the first pipelining circuitry, and pipelined adder A1 is equated to the second pipelining circuitry) comprises: 
a multiplexer comprising a first data input, a second data input, and a data output (Fig. 25, adder 1851 and adder 1853 are equated to multiplexers, each having two data inputs and a data output); and 
a flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1861 and flip-flop 1865 each have a data input and a data output); wherein: 
the data output of the multiplexer is coupled to the data input of the flip-flop (Fig. 25, the output line of adder 1853 (multiplexer) is also the input line of flip-flop 1865 for the pipelined adder A2 (first pipelining circuitry), and the output line of adder 1851 (multiplexer) is also the input line of flip-flop 1861 for the pipelined adder A1 (second pipelining circuitry).
Furthermore, regarding claim 18, Savord teaches further teaches, wherein: 
the first data input of the multiplexer in the second pipelining circuitry (summer 605 of channel 1) is coupled to an ADC in the second AFE (output of ADC 1); and 
the first data input of the multiplexer in the first pipelining circuitry (summer 605 of channel 31) is coupled to an ADC in the first AFE (output of ADC 31), and 
McElvain further teaches 
the data output of the flip-flop in the second pipelining circuitry is coupled to the second data input of the multiplexer of the first pipelining circuitry (Fig. 25, output line (data output) of register (flip-flop) 1861 of pipelined adder A1 1845 (second pipelining circuitry) is also the input line of adder 1853 (multiplexer) of pipelined adder A2 1847 (first pipelining circuitry)); 
the data output of the flip-flop in the first pipelining circuitry is coupled to the digital portion of the processing unit (Fig. 25, output line 1803 (data output) of register (flip-flop) 1866 and register 1865 of pipelined adder A2 1847 (first pipelining circuitry) is also the input line of demultiplexer 1809).  
The motivation for claims 6-8 and 17-18 was shown previously in claim 5.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Cha (KR 101592521 B1, published February 18, 2016), hereinafter referred to as Cha.
Regarding claim 11, Savord teaches all of the elements disclosed in claim 1 above.
Savord teaches the first AFE, but does not explicitly teach wherein the first AFE further comprises a pulser, a switch, and analog processing circuitry.  
Whereas, Cha, in the same field of endeavor, teaches wherein an AFE comprises: 
a pulser (see Abstract — “The reconfigurable analog front-end IC comprises: a level shifter to convert an inputted trigger signal into a high voltage pulse of 10 V or higher; a driver to transmit the high voltage pulse to a transducer array in a transmission mode...A front-end circuit including a high voltage switch and a high voltage pulser...”), 
a switch (see Abstract — “The reconfigurable analog front-end IC comprises: a level shifter to convert an inputted trigger signal into a high voltage pulse of 10 V or higher; a driver to transmit the high voltage pulse to a transducer array in a transmission mode...A front-end circuit including a high voltage switch and a high voltage pulser...”), and 
analog processing circuitry (see Abstract — “The reconfigurable analog front-end IC comprises: a level shifter to convert an inputted trigger signal into a high voltage pulse of 10 V or higher; a driver to transmit the high voltage pulse to a transducer array in a transmission mode…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first AFE, as disclosed in Savord, by having the AFE include a pulser, a switch, and analog processing circuitry, as disclosed in Cha. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the surface area occupied by the front-end circuit on the chip, as taught in Cha (see Abstract).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Yazaki et al. (US 20200275911 A1, published September 3, 2020 with a priority date of September 28, 2018), hereinafter referred to as Yazaki.
Regarding claim 12, Savord teaches all of the elements disclosed in claim 1 above, and 
Savord further teaches an ultrasound-on-chip comprises the UPU (see para. 0033 – “While the digital ASIC package can employ stacked dies or a multi-chip module, it is preferred that the ADC be on the same silicon die as the digital beamformer circuitry.”).
Savord does not explicitly teach the first and second AFEs are arranged along an elevational dimension of the ultrasound-on-chip.  
Whereas, Yazaki, in the same field of endeavor, teaches the first and second AFEs are arranged along an elevational dimension of the ultrasound-on-chip (Fig. 10; see pg. 5, col. 1, para. 0050 — “MxN analog front-end circuits 41 are formed on the same semiconductor and are integrated as a beam former IC 40 together with a delay control unit and an amplitude voltage generation unit (not shown).” so the first and second AFEs are equated to the MxN analog front-end circuits 41 formed on a semiconductor chip). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound processing unit, as disclosed in Savord, by having the first and second AFEs are arranged along an elevational dimension, as disclosed in Yazaki. One of ordinary skill in the art would have been motivated to make this modification in order to correspond each analog front-end circuit to each ultrasonic transducer, as taught in Yazaki (see pg. 5, col. 1, para. 0050).
Furthermore, regarding claim 13, Shepard further teaches an ultrasound processing unit further comprising: ultrasonic transducers physically located on top of each of the first and second AFEs and arranged along the elevational dimension of the ultrasound-on-chip (Fig. 3E, PZT chip 302 (ultrasonic transducers) stacked on top of CMOS chip 202 (which contains AFEs); see pg. 4, col. 1, para. 0043 —”...the patterned PZT ultrasound transducer chip 302 can be adhered onto the ultra-thin CMOS chip 202.”; Fig. 4; see pg. 5, col. 1, para. 0052 — “...the CMOS ultrasound phased array patch IC 104 includes a receiving section for receiving ultrasound waves (e.g., echoes reflected from the region of interest). In some embodiments, receiver channels 404 include an analog front-end 700...” so each receiver channel 404 has an analog front-end 700). 
Furthermore, regarding claim 14, Shepard further teaches wherein the ultrasound-on-chip comprises an array of ultrasonic transducers along an azimuthal dimension and an elevational dimension of the ultrasound-on-chip (see pg. 3, col. 1, para. 0033 — “...in some embodiments the number of ultrasound transducers 108 can be as high as 1024...”; see pg. 5, col. 2, para. 0058 — “In an exemplary embodiment shown in FIG. 10, the CMOS ultrasound phased array patch 104 includes 676 transmitters and 32 receivers with an overall area of 5mm x 5 mm.” so the ultrasound array can have an azimuthal and elevation dimensions). 
The motivation for claims 13-14 was shown previously in claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Yendluri et al. (US 10432210 B1, published October 1, 2019 with a priority date of July 5, 2018), hereinafter referred to as Yendluri. 
Regarding claim 15, Savord teaches all of the elements disclosed in claim 1 above.
Savord teaches the first and second digital ultrasound signals, but does not explicitly teach wherein: each of the first and second digital ultrasound signals comprises a number of bits; and a number of wires carrying digital ultrasound signals from ADCs of the UPU and passing over the first AFE is equal to the number of bits.  
Whereas, Yendluri, in an analogous field of endeavor, teaches wherein: each of the first and second digital ultrasound signals comprises a number of bits; and a number of wires carrying digital ultrasound signals from ADCs of the UPU and passing over the first AFE is equal to the number of bits (Fig. 1, number of stages N (number of wires) is equal to the number of digital bits DN; see col. 2, lines 57-59 — “The converter stages can have the same number of bits for digital resolution, or the converter stages can have different number of bits for digital resolution.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second digital signals, as disclosed in Savord, by having the digital signals comprise of a number of bits, as disclosed in Yendluri. One of ordinary skill in the art would have been motivated to make this modification in order to achieve perfect digital signal reconstruction, as taught in Yendluri (see Abstract). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of McElvain and Pan et al. (US 7012559 B1, published March 14, 2006), hereinafter referred to as Pan.
Regarding claim 19, Savord all of the elements disclosed in claim 1 above.
Savord teaches the first and second pipelining circuitry, but does not explicitly teach wherein: 
the second pipelining circuitry comprises: a flip-flop comprising a data input and a data output,
 the first pipelining circuitry comprises: a first flip-flop comprising a data input and a data output; and 
a second flip-flop comprising a data input and a data output: the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE; 
the data output of the flip-flop in the second pipelining circuitry is coupled to the data input of the second flip-flop in the first pipelining circuitry; 
the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE; and 
the data outputs of the first and second flip-flops in the first pipelining circuitry are coupled to the digital portion of the UPU.  
Whereas, McElvain, in the same field of endeavor, teaches:
the second pipelining circuitry (Fig. 25, pipelined adder A1 is equated to the second pipelining circuitry) comprises: a flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1861 having a data input and a data output),
 the first pipelining circuitry (Fig. 25, pipelined adder A2 is equated to the first pipelining circuitry) comprises: 
a first flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1866 having a data input and a data output); and 
a second flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1865 having a data input and a data output);
the data output of the flip-flop in the second pipelining circuitry is coupled to the data input of the second flip-flop in the first pipelining circuitry (Fig. 25, output line of flip-flop 1861 (second pipelining circuitry) is coupled to the input line of flip-flop 1865 (second-flip flop of first pipelining circuitry) via the adder 1853); and 
the data outputs of the first and second flip-flops in the first pipelining circuitry are coupled to the digital portion of the processing unit (Fig. 25, output line of flip-flop 1865 (second flipflop) and flip-flop 1866 (first flip-flop) are coupled to the demulitplexer 1809).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first pipelining circuitry and the second pipelining circuitry, as disclosed in Savord, by having flip-flops, as disclosed in McElvain. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate all negative latency registers after retiming, as taught in McElvain (see col. 21, lines 35-42).
Savord in view of McElvain does not explicitly teach the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE; and the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE.
Whereas, Pan, in the same field of endeavor, teaches
the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE (Fig. 5, input line of encoder 106A (with a corresponding flip-flop) is also the output line of adcA 104A (ADC), with output 510A equated to the second AFE; see col. 3, lines 407 — “In each signal path to a corresponding encoder, there is a D flip-flop for each encoder input bit signal clocked by the same clock as the corresponding encoder.”); and 
the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE (Fig. 5, input line of encoder 106C (with a corresponding flip-flop) is also the output line of adcA 104B (ADC), with output 510B equated to the first AFE).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second AFEs, as disclosed in Savord in view of McElvain, by the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE; and the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE, as disclosed in Pan. One of ordinary skill in the art would have been motivated to make this modification in order to sample the outputs of the ADCs by encoders/flip-flops based on the complementary clock inputs to the ADCs, as taught in Pan (see col. 5, lines 29-34; see col. 6, lines 45-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wegener et al. (US 20120157852 A1, published June 21, 2012) discloses where each ADC sampling a corresponding analog ultrasound signal output by a corresponding transducer element to form a corresponding sequence of signal samples, each signal sample represented by a number of bits per sample.
Magrane (US 4669314, published June 2, 1987) discloses where each analog to digital converters operate in response to a sampling clock for sampling the amplified analog signals and generating digital data. 
Ralston et al. (US 20170307741 A1, published October 26, 2017) discloses where each receiving circuitry for a respective transducer comprises an analog processing block, ADC block, and digital processing block. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793